DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-13 and 18-20 in the reply filed on 12/27/2021 is acknowledged.  The applicant did not provide any grounds for traversal and therefore has not been found persuasive.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 14-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/27/2021.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,778,599. Although the claims at issue are not identical, they are not patentably distinct from each other because they feature a broader version of the subject matter claimed in the parent case without claiming any patentably distinct limitations.  Claims 1-9 and 18-20 represent broader versions of the subject matter claimed in claims 1-20 of the parent case.  Claim 10 is covered by the re-provisioning of claim 13 of the parent case.  The resources of claims 11-13 are covered by how the claimed resources are disclosed with respect to the parent case; though not explicitly claimed, the resources in the parent case cover either physical or virtual resources in light of the specification.

Claim Interpretation


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 11, 12, and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication Number 2018/0024861 by Balle et al.
As to claim 1, Balle teaches a system, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, the operations comprising: operating a service that handles data traffic via a first number of provisioned computing resources of a cloud computing system  (steps 1518 and 1520 in Figure 15); determining a resource provisioning time, corresponding to a predicted increase in data traffic load to be handled by the service (step 1546 in Figure 16); determining a prediction time, based on the provisioning time and a resource spin-up time (paragraph 72, the orchestrator server considers the predicted time of demand 1546 and the spin-up time, determined in step 1562 and described in paragraph 71, when determining when to provision); and requesting, at the prediction time, the cloud computing system to increase the first number of provisioned computing resources to a second number of provisioned computing resources to handle the predicted increase in the data traffic load by the resource provisioning time (paragraph 72).
As to claim 2, see paragraph 70.
As to claim 3, see steps 1556 and 1558 and paragraph 71.
As to claim 5, see paragraph 71.
As to claim 11, see paragraph 71.
As to claim 12, see paragraph 71.
As to claim 18, Balle teaches one or more non-transitory machine-readable storage media having machine-executable instructions, which when executed perform operations, the operations comprising: facilitating provisioning a first number of computing resources (step 1518 in Figure 15); determining, based on a predicted increase in data traffic load at an upcoming time, a computing resource provisioning time (step 1546 in Figure 16); determining, based on the predicted increase in data traffic load at the upcoming time, a second number of computing resources that is increased relative to the first number of computing resources to handle the predicted increase in data traffic load (step 1556 in Figure 17); determining a prediction time, based on the resource provisioning time and a resource spin-up time (paragraph 72, the orchestrator server considers the predicted time of demand 1546 and the spin-up time, determined in step 1562 and described in paragraph 71, when determining when to provision); and facilitating provisioning the second number of computing resources starting based on the prediction time (paragraph 72).

1-10, 13, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication Number 2016/0125332 by Moore et al.
As to claim 1, Moore teaches a system, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, the operations comprising: operating a service that handles data traffic via a first number of provisioned computing resources of a cloud computing system  (paragraph 19-21 describe operating the service when a determination is made whether more resources are needed); determining a resource provisioning time, corresponding to a predicted increase in data traffic load to be handled by the service (paragraphs 21 and 35); determining a prediction time, based on the provisioning time and a resource spin-up time (paragraph 34); and requesting, at the prediction time, the cloud computing system to increase the first number of provisioned computing resources to a second number of provisioned computing resources to handle the predicted increase in the data traffic load by the resource provisioning time (paragraph 34).
As to claim 2, see paragraphs 21 and 35, the decision to start a VM is the claimed “value”.
As to claim 3, see paragraphs 21 and 35.
As to claim 4, see paragraph 31.
As to claim 5, see paragraphs 27-30 for historical data.
As to claim 6-9, see paragraph 31-35 which implement a schedule that overrides an exception of not having enough resources, applies the constraint of the schedule to the resources, and allocates resources optimally in the schedule.
As to claim 10, see paragraph 21, the time of the release of resources is predicted.
As to claim 13, see paragraph 27.
As to claim 18, Moore teaches one or more non-transitory machine-readable storage media having machine-executable instructions, which when executed perform operations, the operations (paragraphs 19-21 show how the invention operates in an initial state and then determines to add resources); determining, based on a predicted increase in data traffic load at an upcoming time, a computing resource provisioning time (paragraphs 21 and 35); determining, based on the predicted increase in data traffic load at the upcoming time, a second number of computing resources that is increased relative to the first number of computing resources to handle the predicted increase in data traffic load (paragraphs 21 and 35); determining a prediction time, based on the resource provisioning time and a resource spin-up time (paragraph 34); and facilitating provisioning the second number of computing resources starting based on the prediction time (paragraph 34).
As to claim 19, it is rejected for the same reasoning as claim 6.
As to claims 20, see paragraph 21 for determining the second number by analyzing historical data and paragraphs 27-30 for determining provisioning time by analyzing historical data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B BLAIR whose telephone number is (571)272-3893. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DOUGLAS B BLAIR/Primary Examiner, Art Unit 2442